Citation Nr: 1727384	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  16-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability (TDIU) prior to April 8, 2011. 

2.  Entitlement to an earlier effective date for Dependent's Educational Assistance (DEA) prior to April 8, 2011. 

3.  Entitlement to an earlier effective date for Special Monthly Compensation (SMC) based upon housebound criteria prior to April 8, 2011.

4.  Entitlement to a rating in excess of 60 percent for ischemic heart disease. 

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II. 

7.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

8.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy. 

9.  Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Veteran's attorney submitted correspondence that requested that the increased rating claims be withdrawn from appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A§ 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).


FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative that a withdrawal of the increased rating issues was requested.

2.  Prior to April 8, 2011, the evidence did not show the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment.

3.  The Veteran did not have a permanent and total disability prior to April 8, 2011.

4.  Prior to April 8, 2011, the Veteran did not have a 100 percent service-connected disability with an additional service-connected disability independently ratable at 60 percent; nor was he permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the increased ratings by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for an effective date earlier than April 8, 2011, for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).

3.  The criteria for an effective date earlier than April 8, 2011, for the award of DEA benefits under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).

4.  The criteria for an effective date earlier than April 8, 2011 for the grant of SMC based on the housebound criteria are not met.  38 U.S.C.A. §§ 1114 (s) 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). Here, the Veteran's representative submitted written notification on behalf of the Veteran, to the Board in September 2016, requesting a withdrawal of the increased rating issues on appeal.  Indeed, it was noted that after the Veteran talked with his attorney, he wished to withdraw all increased rating claims.  See September 30, 2016 correspondence.  Hence, there remain no allegations of error of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the increased rating issues on appeal, and they are dismissed.

Earlier effective dates

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).

TDIU

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997). 

Significantly, in Norris, supra, the Court held that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16 (a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Similarly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155 (a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

According to 38 C.F.R. § 3.157 (b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157 (b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157 (b)(2). 
A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.   

In making such determinations, the Board must consider all of the evidence, including that received prior to previous decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

As an initial matter, the Board finds that the earliest claim for a TDIU was received by VA on July 7, 2009, when the Veteran submitted his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). While the Board has considered the provisions set forth above regarding what may be construed as a claim for TDIU purposes, the Board finds that no submission or medical record meets such criteria prior to the receipt of the VA Form 21-8940 on July 7, 2009.  At such time no evidence associated with the Veteran's claim showed that his service-connected disabilities effected gainful employment.  The claim was adjudicated and denied in December 2009.  A February 2010 rating decision continued the denial.  The Veteran did not appeal, and no medical evidence documented that the Veteran's service-connected disabilities effected gainful employment.  Thereafter, he filed a claim for TDIU that was received on April 8, 2011.  The Board finds that there is no communication, or report of examination or hospitalization under 38 C.F.R. § 3.157 (b), of record that may be construed as a claim for a TDIU from February 2010 to April 8, 2011.  

The Board observes that although the Veteran met the schedular criteria for a TDIU, prior to April 8, 2011, he did not meet all the threshold requirements for a TDIU.  Indeed during the September 2009 and November 2009 VA examinations, the examiners indicated that the disabilities had no functional impairment with regards to gainful employment.  Further, the Veteran indicated that he was unemployed, but that he had submitted several applications to several television stations, however, he was not taking entry level pay.  See September 2009 PTSD VA examination.  There is no evidence to the contrary that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation prior to April 8, 2011.

Consequently, the Board finds that it is not factually ascertainable that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to April 8, 2011.  Therefore, an earlier effective date for a TDIU is not warranted.

The Board observes that the Veteran received a favorable determination from the Social Security Administration (SSA) that documents his diabetes mellitus, peripheral neuropathy, and PTSD were of such severity as to render him unable to perform any type of employment.  See November 2009 SSA determination.  The Board notes that, although SSA determinations are not binding on the Board, they are, however, relevant and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's claim for TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  As discussed, in the present case, based on review of the medical evidence, to include VA examiners, the Board finds that it is was less likely the Veteran was unable to maintain substantial gainful employment due to his service-connected disabilities prior to April 8, 2011.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board finds, however, the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for a TDIU. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Award of DEA benefits

The Board's denial of an earlier effective date for the award of TDIU precludes the assignment of an effective date prior to April 8, 2011 for the award of DEA benefits. 

In this regard, for purposes of DEA benefits under 38 U.S.C. Chapter 35, the law relevant to the Veteran's current claim provides that basic eligibility exists where the Veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C.A. § 3501 (a)(1) (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021 (2016).  With certain exceptions that are not applicable to the instant claim, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation.  38 U.S.C.A. § 5113 (a) (2016). 

A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2016). 

Here, the currently assigned effective date of April 8, 2011, for basic eligibility for DEA benefits is directly related to the award of a TDIU.  See February 2012 Rating Decision (granting entitlement to a TDIU effective April 8, 2011, and establishing entitlement to DEA benefits, effective that same date). 

Since eligibility for DEA benefits under 38 U.S.C. Chapter 35 is predicated on a finding of a total (100 percent) disability rating, the effective date of such eligibility cannot precede the April 8, 2011 TDIU award.  See February 2012 Rating Decision Codesheet (reflecting that, prior to April 8, 2011 the Veteran's service-connected disabilities had a maximum combined evaluation of 90 percent effective from September 9, 2010 to April 8, 2011). 

Accordingly, although the Veteran contends that the effective date should be earlier than April 8, 2011, the assignment of an effective date prior to April 8, 2011 for the award of DEA benefits is precluded by law.  See 38 U.S.C.A. §§ 3501 (a)(1), 5113(a); 38 C.F.R. §§ 3.807 (a), 21.3021.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law). 

Because the law, and not the facts, is dispositive of the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See Sabonis, 6 Vet. App. at 430; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

SMC

The Veteran contends that he is entitled to an effective date prior to April 8, 2011 for the award of SMC based on housebound criteria.  

An award of SMC based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).

The evidence of record reflects that, effective April 8, 2011, the RO granted entitlement to SMC on the basis of PTSD, is a single disability upon which a total individual unemployability rating is based and additional service-connected disabilities of diabetes mellitus type II, ischemic heart disease (Nehmer granted), left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, independently ratable at 60 percent or more.  Prior to April 8, 2011, the Veteran did not meet the statutory requirements for SMC at the housebound rate as he did not have a single service-connected disability rated as 100 percent.

In sum, the preponderance of the evidence is against an effective date prior to April 8, 2011 for the reasons outlined above, namely that the medical evidence did not demonstrate that entitlement to SMC based on the housebound rate arose prior to this date.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  See Sabonis, 6 Vet. App. at 430; see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal that addresses the increased rating claims is dismissed.

An effective date earlier than April 8, 2011 for the award of a TDIU is denied. 

An effective date earlier than April 8, 2011 for the award of DEA benefits is denied.

An effective date earlier than April 8, 2011 for SMC based upon housebound criteria is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


